Citation Nr: 0310173	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  01-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

3.  Entitlement to a total disability evaluation due to 
individual unemployability resulting from service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1941 to November 
1945.

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, that determined that the veteran had not 
submitted new and material evidence needed to reopen the 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus.  The RO also denied entitlement to 
a total disability evaluation for individual unemployability 
(TDIU) based on the veteran's service-connected disabilities.  
In a the Statement of the Case (SOC) issued in June 2001, the 
RO determined that new and material evidence had been 
submitted, but denied service connection for bilateral 
hearing loss and tinnitus on the merits.  This case has been 
advanced on the Board's docket.  38 C.F.R. § 20.900(c) 
(2002).

The issues of service connection for bilateral hearing loss 
and tinnitus on the merits and entitlement to a TDIU are the 
subject of the REMAND immediately following this decision.  


FINDINGS OF FACT

1.  By decision issued in February 1990, the RO denied the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss and tinnitus.  He failed to appeal 
this determination.

2.  The additional evidence added to the record since 
February 1990 is not duplicative of evidence previously on 
file and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claims.

CONCLUSIONS OF LAW

1.  The February 1990 decision denying service connection for 
bilateral hearing loss and tinnitus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2002).

2.  Subsequent to the decision of February 1990 that denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus, new and material evidence sufficient to reopen 
the claim was received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (Effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issues decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. § 3.159 
(2002).  The Board also finds that the recent publication of 
new regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  In any event, based on the favorable 
decision discussed below, the Board finds that any failure in 
VA's duty to notify and assist the veteran regarding his 
claims for new and material evidence is moot.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).




Submission of New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claims of new and material 
evidence substantially predates August 2001, the new 
regulatory criteria are not applicable.

A review of the claims file reveals that in a rating decision 
of February 1990 the RO denied entitlement to service 
connection for bilateral hearing loss and tinnitus on the 
basis that the evidence did not show these disorders existed 
during the veteran's military service or within one year of 
his separation from service.  The veteran was notified of 
this decision and his appellant rights by letter of March 
1990 sent to his last reported address.  This address had 
been reported on his compensation examination conducted in 
January 1990.  He did not respond to this notification within 
one year.  There is no objective evidence, nor has the 
veteran alleged, that he did not receive the March 1990 
notification.  This decision is final.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence of record in February 1990 included the service 
medical records that failed to note any complaints or 
treatment for hearing loss or tinnitus.  These records do 
report that the veteran sustained a moderately severe 
concussion in October 1941 when struck by a horse.  Treatment 
records of this injury did not report any complaints or 
findings of abnormal hearing or tinnitus.  The veteran 
indicated at that time the injury had left him dazed and 
unconscious.  In July 1945, a Board of Medical Officers 
determined that the veteran's left shoulder disability 
precluded him from full field duty.  The veteran's separation 
examination of October 1945 failed to indicate any complaint 
or finding of abnormal hearing or tinnitus.    

Between the late 1940s to the late 1980s, the veteran filed 
numerous claims for entitlement to service connection and 
increased evaluations.  In his statements, and statements 
from his spouse and employer, there were no allegations of 
hearing loss or tinnitus.  The veteran received numerous VA 
compensation examinations, and VA and private medical 
treatment, during this period.  The medical reports fail to 
note any complaints, treatment, or diagnoses for bilateral 
hearing loss or tinnitus.  In a written statement of July 
1989, the veteran claimed that he sustained chronic bilateral 
hearing loss and tinnitus when a horse struck him in the head 
in 1941.  He acknowledged that he had not received any 
military or post-military treatment for these disorders.  

Since the February 1990 decision, VA has received written 
statements and oral testimony from the veteran that alleged 
his bilateral hearing loss was incurred while serving in a 
war zone in Italy in World War II.  He claimed that while 
asleep one night under a truck, a U. S. Army artillery unit 
was emplaced behind him without his unit's knowledge.  When 
the artillery started to fire missions, it startled the 
veteran who rose up and hit his head against the transmission 
of his truck.  He alleged that this injury led to chronic 
hearing loss and tinnitus.  The veteran acknowledged that he 
did not seek treatment for this injury due to the 
circumstances of his combat service.  He also testified that 
he had to resign his recent positions as a security guard due 
to the fact he could not hear others over the telephone.  A 
letter from a former supervisor dated in January 2001 
confirmed that the veteran could not perform his duties as a 
security guard due, in part, to his hearing impairment.  VA 
outpatient records indicated that the veteran was fitted for 
hearing aids in February and April 2001.  A VA audiological 
examination of May 2001 noted a diagnosis of mild to severe 
sensorineural hearing loss and constant tinnitus.  The 
audiologist opined that these disorders were more likely than 
not initially caused by trauma during the veteran's military 
service.  A VA ear examination of May 2001 noted a diagnosis 
of bilateral high-frequency sensory neural hearing loss and a 
history of tinnitus.  The examining physician felt that the 
majority of the veteran's hearing loss and tinnitus was 
related to presbycusis.

The evidence received since February 1990 is new and material 
in that it provides a medical nexus of the veteran's 
bilateral hearing loss and tinnitus to his military service.  
This evidence was not before VA in February 1990 and is 
probative for the reasons and bases of denial.  For this 
reason, the Board finds that the evidence added to the record 
since February 1990 is so significant that it must be 
considered in order to fairly decide the claims.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for bilateral 
hearing loss having been submitted, the claim is reopened.

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for tinnitus 
having been submitted, the claim is reopened.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) (2002).  Consistent with the new duty-
to-assist regulations, after reviewing this case, the Board 
determined that the veteran had not been provided with 
sufficient notification of the VCAA and such notification was 
sent to him and his representative, directly by the Board, in 
April 2003.  Pursuant to 38 C.F.R. § 19(a)(2)(ii), this 
letter informed the appellant:

You have 30 day from the date of this 
letter to respond.  If we don't hear from 
you by the end of the 30-day period, the 
Board will decide your appeal based on 
the information and evidence currently of 
record.

In a response from the veteran received in May 2003, he 
indicated that he was obtaining pertinent evidence regarding 
these claims from his treating physician and a former 
supervisor.  The veteran asserted that he would forward this 
evidence to the Board.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid because, in providing only 30 days for an appellant 
to respond to a notice from the Board that information or 
evidence is needed from the appellant, it violates the 
provision contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  Thus, in light 
of this new judicial precedent, the Board is compelled to 
remand the veteran's case to the RO in order to development 
the identified medical and employment evidence, provide the 
veteran appropriate notice under 38 U.S.C.A. § 5103(a) and 
(b), and for issuance of an Supplemental Statement of the 
Case (SSOC) regarding all evidence received since the last 
issued SOC.

The veteran and his representative are hereby informed that 
the pertinent evidence discussed in the veteran's letter of 
May 2003 should be sent directly to the RO in Portland, 
Oregon, for initial consideration.  

The RO should also obtain the veteran's recent treatment 
records from the VA Medical Center (VAMC) in Portland, 
Oregon, and afford him a VA examination for the purpose of 
determining what effect his service-connected disabilities 
have on his ability to work.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA and its 
implementing law and regulations.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claims,  inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limits for providing evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b)  (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  Contact the veteran and request that 
he identify by name and address the 
physician and former supervisor he noted 
in his letter of May 2003 that are in 
possession of pertinent evidence 
regarding his claims.  If this evidence 
is not already of record in the claims 
file, then the RO should request legible 
copies of all treatment records or the 
appropriate statement from the identified 
parties.  All response/evidence received 
must be incorporated into the claims 
file.  If the veteran is in possession of 
this evidence, he should submit it 
directly to the RO.

3.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Portland, Oregon, for the period from 
April 2001 to the present time.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  All evidence 
received must be associated with the 
claims file.

4.  After the foregoing development has 
been accomplished, afford the veteran a 
comprehensive VA examination(s) for the 
purpose of determining what effect his 
service-connected disabilities have on 
his ability to work.  The claims folder 
and a copy of this remand are to be made 
available to the examiner(s) prior to the 
examination(s), and the examiner(s) is 
asked to indicate that he or she has 
reviewed the claims folder.  All tests 
deemed necessary by the examiner(s) are 
to be performed. 
  
In light of the veteran's recorded 
medical, educational and vocational 
history, the examiner(s) is specifically 
requested to express a medical opinion as 
to the degree of occupational impairment 
attributable to the veteran's service-
connected reflex sympathetic dystrophy of 
the right upper extremity, residuals of 
recurrent dislocation of the right 
shoulder with limitation of motion, 
residuals of recurrent dislocation of the 
left shoulder with degenerative joint 
disease, and any other disabilities 
determined to be service connected, as 
opposed to any nonservice-connected 
disabilities and advancing age, including 
a post-service back injury in 1999.  In 
particular, describe what types of 
employment activities would be limited 
because of the veteran's service-connected 
disabilities and whether any limitation on 
employment is likely to be permanent.  
Could the veteran perform sedentary 
employment?

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached 
citing the objective medical findings 
leading to the examiner's conclusions.  

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  
6.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must include citation to 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



